Citation Nr: 0006669	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia, evaluated as noncompensable prior 
to September 1996 and 20 percent disabling from September 
1996.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1976.   

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The April 1997 
rating decision continued a noncompensable evaluation for 
residuals of a fracture of the left tibia, to include 
circulation problems.  The December 1999 rating decision 
increased the evaluation to 20 percent since September 1996.  


FINDINGS OF FACT

1.  The medical evidence prior to September 1996 shows a 
well-healed fracture in good alignment and satisfactory range 
of motion of the left knee, ankle, and foot.  

2.  The medical evidence prior to September 1996 does not 
show subluxation, lateral instability, functional loss, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, deformity, 
atrophy of disuse, instability of station, interference with 
sitting, or malunion of the tibia and fibula.  

3.  The medical evidence since September 1996 shows left knee 
flexion of 75 degrees and extension of 180 degrees, a 
hesitant gait, chronic pain, atrophy from disuse, absent 
pulses, weakness and hypersensitivity to light touch, 
pressure and motion in the left lower extremity.  

4.  The medical evidence since September 1996 does not show 
subluxation, lateral instability, crepitation, deformity, 
interference with sitting, or use of a left knee brace.  



CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
residuals of a fracture of the left tibia prior to September 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, and 5262 (1999).  

2.  The criteria are not met for a rating in excess of 20 
percent for residuals of a fracture of the left tibia from 
September 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261, 5262, and 5263 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA examination in April 1981.  He 
reported that he fractured his left tibia in a 1974 jeep 
accident.  He reported no problems after healing and cast 
removal until 2 months ago when, without any known further 
injury, pain and swelling began on weight bearing in the 
middle of the anteromedial tibial region.  The veteran was 
able to stand on one leg without any problem while changing 
clothes for the examination.  Simple inspection of the 2 
lower extremities showed no differences except for some well 
healed scars on the anteromedial middle third of the left 
tibia.  The veteran described tenderness over and around each 
of these scars.  No true tibial defect could be palpated, and 
general clinical alignment appeared excellent.  The tibial 
length by tape measure was equal right and left.  The 
patellar reflexes were 2 to 3+, Achilles and plantars were 
2+, without reinforcement.  There was no instability, 
swelling, or tenderness noted in the bilateral knees, and the 
bilateral knees had a good range of motion.  The impression 
was, by history, a healed fracture of the middle left tibia 
described as very recently symptomatic with pain and 
localized swelling.  X-rays described the healing of the 
fracture in perfect position.  

The veteran underwent a VA examination in April 1982.  The 
veteran reported no problem until February 1981 when he began 
having pain and swelling on weight bearing in the middle 
third of the tibial region.  The veteran reported that 
swelling occupied the area between the fracture site to the 
area above the left ankle about once every month.  The 
veteran reported pain with standing or walking at the 
fracture site that had worsened since the last checkup one 
year earlier.  Examination revealed a zero to light limp when 
the veteran walked down the hall.  When asked to ambulate, 
the veteran demonstrated a severe limp on the left lower 
extremity and a reluctance to put full weight on the left 
leg, keeping major weight on the right.  While undressing and 
moving above, the veteran made considerable vocal expressions 
of discomfort.  The veteran tiptoed poorly but equal 
bilaterally.  He could heel-walk satisfactorily bilaterally.  
Patellar reflexes were 2 to 3+, Achilles and plantars 2+, and 
the examiner could detect no motor weaknesses in any area in 
the left lower extremity.  Ranges of motion were satisfactory 
in the foot and ankle.  Straight leg raising was negative to 
90 degrees bilaterally for any pain.  The Homan's sign was 
negative, the test causing him to complain of pain in the 
ankle joint.  On palpation, he was tender diffusely from the 
tibia down to and including the toes.  Knee motion ranges and 
ankle motion ranges as indicated were satisfactory.  Clinical 
alignment by palpation and by inspection was excellent in the 
left fractured tibia and this corresponded with previously x-
ray reports.  The veteran kept the musculature voluntarily 
tightened in the left lower extremity to the degree that the 
examiner was not able to do any palpation of pulses in the 
left foot or the left ankle.  The impression was a 
successfully healed remote fracture of the left tibia and 
fibula with complaints of pain and swelling with usage over 
the past year and no swelling or limitations noted at this 
examination.  X-rays revealed a well-healed fracture in good 
alignment.  Oscillometrics of the left lower extremities were 
within normal limits.  

The March 1982 and June 1982 statements from the veteran and 
his representative stated that he stood 8-10 hours per day at 
work.  He alleged that prolonged standing on a healed 
fractured tibia caused pain, discomfort, and swelling.  He 
alleged that he had numbness in his leg.  He used rubs and 
liniments that brought only temporary relief.  

In September 1996, a toenail came off of the veteran's left 
foot.  The diagnoses included diabetic neuropathy.  

The veteran underwent a VA examination in January 1997.  The 
veteran reported no feeling in his left leg and foot.  
Examination of the lower extremities revealed good dorsalis 
pedis and posterior tibial pulses on both feet.  No bruits 
were heard over the femoral arteries.  Neurological 
examination revealed some decreased vibratory and position 
sensation and pinprick in the left lower extremity, 
especially below the knee.  The veteran complained of chronic 
back pain sometimes with pain radiating into his legs.  The 
diagnoses include a chronic complaint of numbness in the left 
leg.  It appeared to the examiner that the veteran had 
adequate circulation to both lower extremities and there was 
certainly no reason to believe that the minimal fracture of 
the left tibia which the veteran had during military service 
which was subsequently said to be well healed in perfect 
alignment would be causing any circulatory impairment to the 
lower extremity.  The veteran's symptoms and findings 
suggested more likely a neurological etiology of the 
veteran's complaint.  There was a possibility of a diabetic 
peripheral mono-neuropathy or of discogenic disease of the 
lumbosacral spine.  The examiner opined that there was no 
significant circulatory impairment to the left lower 
extremity due to a previous fracture of the left tibia.   

At the January 1997 joint examination, the veteran reported 
problems with circulation and numbness starting 2 years ago.  
He had circulation problems and numbness on the medial side 
of his foot from the ankle to the large toe and no feeling in 
any of these toes and no proprioceptive sense in any of his 
toes.  The tibia was in good alignment.  Previous x-rays 
showed that the tibia was well healed and in good alignment.  
The examiner opined that diabetes was the logical reason for 
the circulatory problems and loss of feeling, and that these 
problems were not related to the fracture of the tibia.  The 
January 1997 x-rays of the left tibia and fibula demonstrated 
a solidly healed mid tibia shaft fracture with good 
alignment.  

In September 1997, the veteran went to the emergency room 
with complaints of swelling in his left leg.  The October 
1997 appeal alleged that the veteran still had trouble with 
the fracture of his left tibia.  

The veteran's July 1999 statement alleged that he received 
Social Security Disability benefits for kidney, high blood 
pressure, diabetes, and gastroperus disabilities.  

When the veteran was seen by the VA in August 1999, the 
veteran had full range of motion, no edema, and intact pulses 
in the knees and ankles.

The veteran underwent a VA examination in September 1999.  
Examination of the left lower extremity revealed a 2+ to 3+ 
tenderness around the upper third of the left tibia.  The 
right patella was freely moveable with no pain and no 
tenderness.  The left patella was tender, and while it was 
freely moveable, it gave the veteran pain when it was moved 
even slightly.  The examiner was not able to identify any 
periarticular thickening in either knee.  The veteran could 
extend both knees to 180 degrees and flex the right knee to 
130 degrees.  He could not or would not flex the left knee 
more than 75 degrees, which the examiner attributed to 
guarding.  The examiner was not able to examine the veteran 
for palpable rough surfaces in either knee.  The veteran had 
definite atrophy in and around the left calf and definite 
clonus on trying to test the left quadriceps or the left 
hamstring.  The examiner associated the atrophy and clonus 
with disuse.  The examiner was not able to examine the 
veteran on the left side for McMurray's or Lachman's signs.  
These were negative on the right, and the examiner found no 
evidence of ligament laxity in either knee.  The impression 
included status post fracture of the left tibia with closed 
reduction; no record found of surgery of the left lower 
extremity; and chronic pain at the fracture site of the left 
knee secondary to the status post fracture of the left tibia, 
duration and actual progression undetermined.  As the 
examiner found a strong dorsalis pedis pulse on the right and 
none on the left and no posterior tibial on the left, the 
examiner opined that the fracture of the upper mid-shaft of 
the tibia was related to ischemia of the left lower 
extremity.  The veteran had a strong femoral pulse on the 
right and a weak femoral pulse on the left.  Since the 
veteran had insulin-dependent diabetes mellitus, there 
certainly could be an element of atherosclerosis that was not 
related to the injury although the documentation to sort 
these 2 things could not be found.  Any chronic pain would be 
compounded, not from the initial fracture, but from other 
medical complications.  The examiner opined that he found 
very little upon which to base an opinion that the main 
problem with the left leg was directly related to the 
fracture except that he did appear to have atrophy in the 
left calf and almost causalgia-like hypersensitivity to light 
touch, pressure and motion in the left lower extremity that 
was probably related to the original injury.  The severity 
was compounded by his other problems, but giving the veteran 
the benefit of the doubt, the examiner opined that the 
relationship to his initial injury should be considered 
valid.  The veteran had absent pulses below the fracture site 
in the left lower extremity.  The veteran was able to walk 
but in a hesitating way.  He did not have much strength in 
the left lower extremity and may well not have had it for 
years but the examiner could not document that.  The 
September 1999 knee x-rays demonstrated normal standing views 
of the knees except for some patellar spurring bilaterally 
along with a small amount of ossification at the insertion of 
the patellar tendon on the right.  The 
x-rays of the left knee demonstrated hypertrophic spurring of 
the patella and an otherwise unremarkable left knee and leg.  

The January 2000 representative's statement alleged that the 
veteran's left leg condition warranted at least a 30 percent 
evaluation.  He alleged that he had atrophy in the left calf 
and causalgia-like hypersensitivity to light touch or 
pressure and motion in the left lower extremity that was 
related to the initial injury.  

In August 1999, the veteran canceled his request for a 
regional office hearing, and in February 2000, the veteran 
canceled his request for a Board hearing.  



Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 
10 percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

Malunion impairment of the tibia and fibula with slight knee 
or ankle disability is entitled to a 10 percent evaluation.  
Malunion impairment of the tibia and fibula with moderate 
knee or ankle disability is entitled to a 20 percent 
evaluation.  Malunion impairment of the tibia and fibula with 
marked knee or ankle disability is entitled to a 30 percent 
evaluation.  Nonunion impairment of the tibia and fibula with 
loss of motion requiring a brace is entitled to a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran's statements alleged that his left tibia fracture 
caused more pain.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  


The claim for an increased rating for residuals of a fracture 
of the left tibia, evaluated as noncompensable prior to 
September 1996

A continued noncompensable rating is warranted under the 
criteria of Diagnostic Codes 5257, 5260, 5261, and 5262 for 
the period prior to September 1996.  

A continued noncompensable rating is warranted under the 
criteria of Diagnostic Code 5257.  The veteran's knee was not 
subluxated because the April 1981 and April 1982 x-rays 
described the healing of the fracture in perfect position, 
and clinical alignment appeared excellent.  The veteran's 
knee was not unstable because the April 1981 examiner noted 
that there was no instability, and the veteran was able to 
stand on one leg without any problem.  Moreover, the March 
1982 and June 1982 statements alleged that the veteran was 
able to tolerate standing for 8-10 hours per day at work.  
Accordingly, a continued noncompensable rating is warranted 
under the criteria of Diagnostic Code 5257.  

The most limited range of motion of the left knee, prior to 
September 1996, was a satisfactory range of motion in April 
1982, as compared to a good range of motion in April 1981.  
That is, the examiner opined that the veteran could bend his 
left knee satisfactorily close to the normal 140 degrees, and 
he could straighten his left knee satisfactorily close to the 
horizontal.  The satisfactory ability to flex and to extend 
the left knee qualified for a noncompensable rating.  
Accordingly, a continued noncompensable rating is warranted 
under the criteria of Diagnostic Codes 5260 and 5261.  

Consideration of additionally disabling functional loss and 
pain also warrants a continued noncompensable rating.  The 
veteran reported pain and swelling when he walked or stood on 
his left leg.  Rubs and liniments provided only temporary 
relief from pain and swelling.  However, the evidence did not 
show functional loss, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, deformity, atrophy of disuse, instability of 
station, or interference with sitting.  Rather, the veteran 
worked 8-10 hours per day, and the record did not show any 
time lost from work.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Code 5262 because the evidence prior to September 
1996 did not show malunion of the tibia and fibula.  Rather, 
the 1981 and 1982 x-rays showed a well-healed fracture in 
perfect alignment.  Although the veteran walked with a 0 to 
light limp and was reluctant to put full weight on the left 
leg in April 1982, the evidence did not show a slight knee or 
ankle disability prior to September 1996.  Oscillometrics of 
the left lower extremities were normal, foot and ankle ranges 
of motion were satisfactory, and no swelling or limitations 
were noted at the April 1982 examination.  Although the 
veteran complained of pain and swelling since February 1981, 
the medical evidence prior to September 1996 showed no 
treatments for the complaints.  

Accordingly, the veteran's disability picture more nearly 
approximates the criteria for a noncompensable rating.  


The claim for an increased rating for residuals of a fracture 
of the left tibia, evaluated as 20 percent disabling since 
September 1996

A continued 20 percent rating is warranted under the criteria 
of Diagnostic Codes 5257, 5260, 5261, 5262, and 5263.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Code 5257.  The veteran's knee was not subluxated 
because the tibia was in good alignment in January 1997, as 
it had been in prior x-rays.  The veteran's knee was not 
unstable because the September 1999 examiner found no 
evidence of ligament laxity in the left knee.  

A noncompensable rating is warranted under the criteria of 
Diagnostic Codes 5260 and 5261.  The most limited range of 
motion of the left knee since September 1996 was flexion of 
75 degrees and extension of 180 degrees in September 1999.  
Thus, the veteran could bend his left knee to 75 degrees 
rather than to the normal 140 degrees, and he could 
straighten his left knee above the horizontal rather than to 
the horizontal.  The veteran's ability to flex, or bend, his 
left knee to 75 degrees qualified for a noncompensable 
rating, and his ability to extend, or straighten, his left 
knee to 180 degrees also qualified for a noncompensable 
rating.  Further supporting a noncompensable rating, the 
veteran had a full range of motion in August 1997.  

Although limitation of range of motion is noncompensable, 
consideration of additionally disabling functional loss and 
pain reasonably warrants continuation of the 20 percent 
rating.  The September 1999 examiner noted chronic pain in 
the left knee on movement.  The veteran reported chronic pain 
and swelling in his left knee whenever it bore weight, and he 
guarded the left knee.  Although he could walk, he did so in 
a hesitant manner, and his left lower extremity lacked 
strength.  A 30 percent rating is not warranted because the 
medical evidence did not show crepitation, deformity, or 
interference with sitting.  

A continued 20 percent rating is also warranted under the 
criteria of Diagnostic Code 5262 because, although there is 
no evidence of a malunion of the tibia, the evidence shows a 
moderate knee or ankle disability.  The September 1999 
examiner stated that the left patella gave the veteran pain 
when it was moved even slightly.  The veteran had atrophy 
from disuse in the left calf and hypersensitivity to light 
touch, pressure and motion in the left lower extremity.  The 
examiner attributed the absent pulses below the fracture site 
in the left lower extremity to the tibia fracture.  The 
veteran was able to walk but in a hesitant way, and he did 
not have much strength in the left lower extremity.  A 30 
percent rating was not warranted because the knee or ankle 
disability is not marked.  Although the veteran complained of 
pain and swelling, he was able to ambulate, and the September 
1999 examiner stated that the veteran's disability was 
compounded by other non-service connected medical problems.  
A 40 percent rating is not warranted because the medical 
evidence does not show a prescription for or use of a left 
knee brace.  

Although the veteran was able to extend his left leg above 
the horizontal, a 10 percent rating is the maximum available 
(for genu recurvatum with weakness and insecurity) under 
Diagnostic Code 5263.  

Accordingly, the veteran's disability picture more nearly 
approximates the criteria for a 20 percent rating.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The record does 
not show marked interference with employment or repeated 
hospitalizations due to residuals of the fracture of the left 
tibia.  


ORDER

The claim of entitlement to an increased rating for residuals 
of a fracture of the left tibia, evaluated as noncompensable 
prior to September 1996, is denied.  

The claim of entitlement to an increased rating for residuals 
of a fracture of the left tibia, evaluated as 20 percent 
disabling from September 1996, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

